Citation Nr: 0818473	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  98-20 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 as the result of surgery performed at a VA 
facility in 1994.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to 
September 1963.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in April 2002 and April 
2007.  It is noted that at the time the claim was before the 
Board in 2002, the file was intact.  During the pendency of 
the appeal, the veteran's file was lost, but it has been 
substantially rebuilt to the point where all pertinent 
records have now been obtained.  


FINDINGS OF FACT

1.	The veteran had instability of the sternum following a 
coronary artery bypass grafting procedure performed at a VA 
facility in 1994, with subsequent plating procedure performed 
in 1995.  

2.	The instability of the sternum is not shown to be the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part.  


CONCLUSION OF LAW

Compensation benefits for instability of the sternum are not 
warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 
3.358, 3.361 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in May 2007, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in (his/her) possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim[s] was[were] 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for compensation benefits, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim(s) for compensation benefits, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.  While the veteran's folder 
has been rebuilt, every attempt has been made to associate 
all known records.  

In this case, appellant's representative has argued that 
additional development is needed.  It is asserted that the 
medical opinion offered was done so without benefit of all 
records.  The Board disagrees.  It appears that the expert 
had the records of the 1994 treatment, but is referring to 
records of separate private surgery more recently 
accomplished.  Those records were not available, but are not 
needed.  There is no issue as to that surgery before the 
Board.  Any change in the sternum problems would be a rating 
matter if compensation was to be provided.  As noted, below, 
the claim is being denied, so there is no need for additional 
development.

The veteran is claiming compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for disability associated 
with a procedure that was performed at a VA facility in 1994.  
He submitted his claim for this benefit on October 31, 1997.  
Title 38, U.S.C. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  Amendments to 38 U.S.C.A. § 1151 require a 
showing not only that the VA treatment in question resulted 
in additional disability but also that the proximate cause of 
the additional disability was carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable. 
Those amendments apply to claims for compensation under 38 
U.S.C.A. § 1151 which were filed on or after October 1, 1997. 
VAOPGC PREC 40-97, 63 Fed. Reg. 31263 (1998).  Therefore, as 
the veteran filed his claim on October 31, 1997, the 
amendments apply to his claim.  

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be 
awarded for a veteran's qualifying additional disability in 
the same manner as if such additional disability was service- 
connected.  A qualifying disability is one that is not the 
result of a veteran's willful misconduct, and that was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by VA, and the proximate cause of the disability is 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonable foreseeable.  38 
U.S.C.A. § 1151(a) (West 2002).

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, upon which the claim is based to the veteran's 
condition after such care or treatment has stopped.  38 
C.F.R. §§ 3.358(b)(1), 3.361(b); (2006).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, resulted in the 
veteran's additional disability. 38 C.F.R. §§ 3.358(c)(1), 
3.361(c)(1) (2005). The proximate cause of disability is the 
action or event that directly caused the disability, as 
distinguished from a remote contributing cause. To establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability (as explained in paragraph 
(c) of this section); and that VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider. 38 C.F.R. § 3.361(d)(1) (2006).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  38 C.F.R. § 3.361(d)(2) 
(2006).

Treatment records show that the veteran underwent a cardiac 
bypass operation in June 1994.  He was subsequently shown to 
have nonunion of his sternum for which he was treated with 
additional surgery.  A plating procedure was performed at a 
VA facility in September 1995 for this sternum instability.  
The veteran has asserted that he has resulting disability 
associated with the residuals of this instability for which 
compensation benefits should be awarded under the provisions 
of 38 U.S.C.A. § 1151.  

In order to ascertain whether the disability associated with 
the residuals of the sternum instability were the result of, 
or due to, carelessness, negligence, lack of proper skill, an 
error in judgment or similar instance of fault, the Board 
referred the veteran's medical records for an expert medical 
opinion.  This was received in March 2007.  At that time, the 
expert noted that the veteran had undergone the cardiac 
surgery in 1994 and at that time his medical history was 
remarkable for a 75 pack year history of cigarette smoking, 
chronic obstructive pulmonary disease and pulmonary 
hypertension.  He subsequently had an issue with a sterile 
sternal non-union, with sternal instability.  In 1995, he 
underwent a sternal plating to address this problem.  
Additionally, the veteran was subsequently diagnosed as 
having multiple myeloma and had a second cardiac operation 
performed at a private facility in 2003.  The expert 
discussed that the sternal non-union without evidence of 
infection was a well defined complication of cardiac 
operations performed with median sternotomy.  While it is 
possible for this complication to be due to technical issues, 
it is more likely to be due to patient related factors.  The 
most common of these include heavy smokers and patients with 
chronic lung disease.  The veteran was noted to have a 
significant smoking history and diagnosis of chronic lung 
disease at the time the operation was performed.  It was 
finally noted that there could have been an impact from the 
subsequent cardiac surgery that was performed at the private 
facility, but that these records were not available for 
review.  In summary, the expert stated that there was every 
indication that the veteran had a well performed complex 
heart operation and that he sustained a well described 
complication that could be readily attributed to his multiple 
co-morbidities.  

The medical expert has indicated that he does not find that 
the veteran's sternum instability is the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part.  As 
noted above, while it has been contended by the veteran's 
representative that this opinion was made without benefit of 
the actual medical records, the Board does not find this to 
be the case.  The expert indicated that the records from the 
cardiac surgery performed at the private facility in 2003 had 
not been reviewed, but that they might show that that surgery 
had had an impact on the condition of the veteran's sternum.  
Subsequently, the records of these surgeries, which were 
performed in March and April 2002, have now been obtained and 
do not have any bearing on the condition of the veteran's 
sternum.  As such, there does not appear to be the need for a 
second expert opinion.  

The medical evidence of record shows that the veteran had a 
known complication of the coronary artery bypass grafting 
procedure performed at the VA facility in 1994 that was 
surgically corrected in 1995.  He underwent subsequent heart 
procedures that had no bearing on the veteran's sternum 
disability.  There is no competent medical evidence that 
establishes that the veteran's sternum disability resulted 
from carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part.  As 
such, the claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 must be denied.  


ORDER

Compensation benefits under the provisions of 
38 U.S.C.A. § 1151 as the result of surgery performed at a VA 
facility in 1994 are denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


